Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. 
DETAILED ACTION
Claims 21-40 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 27, 28, 30-32, 34, 35, 37, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2015/0120953), herein Crowe, in view of Madison et al. (US 10,536,741), herein Madison.
Consider claim 21, Crowe clearly teaches a system for facilitating media object content playback (Fig. 2), said system comprising: 

one or more synchronization servers comprising instructions for execution on a computer (Fig. 8, [0017], [0086]) for calculating a plurality of timestamps representing specific points in time as determined by the synchronization server; (Fig. 2: Sync controller 216 determines reference time stamps, [0042].)

a plurality of media clients (Fig. 2: Decoder 220, Buffer 222, Video module 224, audio module 226, [0028]) each in communication with one or more synchronization clients, (Fig. 2: Sync module 228, [0027]) said media clients each comprising instructions for execution on a computer for receiving media object content over a network from a content server and playing said media object content; (Fig. 2: Media server 208 provides streaming media to media playback devices 204 where it is rendered and output to display 234, [0028].) 

said synchronization client comprising instructions for execution on a computer to calculate a client timestamp as determined by the computer (Fig. 2: Sync modules 228 identifies timestamps from a local reference clock or clock 230, [0041].) and calculate a time lag related to the difference between a timestamp provided by a synchronization server and the client timestamp; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

the plurality of said media clients each receiving media object content from at least one of a plurality of content servers wherein a synchronization group comprises a plurality of said media clients each receiving related media object content; ([0052])2

said synchronization client of each of said media client members of a synchronization group being configured to periodically communicate with a synchronization server over a network and to receive from the synchronization server a plurality of server timestamps representing a specific point in time; (Fig. 2: A synchronization request is transmitted to the sync controller 216 after passage of a predetermined amount of time or in response to certain events, [0034], [0035].)

the synchronization server configured to periodically transmit a reference timestamp for a target time reference within a given media object content that was retrieved by a plurality of media clients of a synchronization group to a synchronization client during the synchronization group playback of said media object being played; (Fig. 2: Sync controller 216 determines reference time stamps and transmits the reference timestamps to sync modules 228, [0042].)

said synchronization client calculating a time lag utilizing the differences in a plurality of said server timestamps received from the synchronization server and client timestamps; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

said media client receiving seek time instructions from said synchronization client wherein said seek time instruction comprise a time stamp related to said received media content and wherein said seek time instructions are calculated utilizing the calculated time lag and wherein said seek time instructions are not received with said media object content; (Fig. 2: Sync controller 216 calculates the coordinated playback time tpb using playback latencies and transmits the coordinated playback time tpb to the sync modules 228 separately from the media stream, [0043]-[0045].)3

and wherein said media clients are configured to playback received media object content based upon the reference timestamp as adjusted by the calculated time lag of said synchronization clients. (Fig. 2: Buffer 222 is adjusted to output specific media at the coordinated playback time tpb adjusted by the sync modules 228 using the playback latency, [0029], [0045].) 
However, Crowe does not explicitly teach a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes.

In an analogous art, Madison, which discloses a system for media distribution, clearly teaches a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes. (Fig. 4: CDN 475 distributes video segments to client devices 400, col. 17 lines 40-42, col. 18 lines 24-34.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe by a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes, as taught by Madison, to achieve the predictable result of distributing media content.

Consider claim 23, Crowe combined with Madison clearly teaches said media object content received by said media client within said synchronization group is non-identical to media object content received by another media client within said synchronization group. (Adaptive bitrate streaming provides the video segments in different bitrates to different clients, col. 2 lines 54-59, col. 16 lines 36-48 Madison.)

Consider claim 24, Crowe combined with Madison clearly teaches said seek time instructions are transmitted as a time-delta from a previously provided timestamp. (Coordinated playback time tpb = ∆target + t0’, [0043] Crowe.)

Consider claim 25, Crowe clearly teaches playback is adjusted to reach the target time reference.

However, Crowe does not explicitly teach the speed of the media playback is incrementally adjusted to reach the target time reference.

In an analogous art, Madison, which discloses a system for media distribution, clearly teaches the speed of the media playback is incrementally adjusted to reach the target time reference. (col. 9 lines 44-49, col. 12 lines 36-57)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe by the speed of the media playback is incrementally adjusted to reach the target time reference, as taught by Madison, for the benefit of preventing the playback of the media content from noticeably skipping to a new playback location.

Consider claim 27, Crowe combined with Madison clearly teaches said time lag is further adjusted by the buffer-time in retrieving said media object content or media object content segment. (Additional time value includes variations in buffers, [0043] Crowe.)

Consider claim 28, Crowe clearly teaches a process for media object rendering, (Fig. 3) said process comprising the steps of: 

providing a plurality of clients, (Fig. 2: Media processors 204) said clients comprising a media client (Fig. 2: Decoder 220, Buffer 222, Video module 224, audio module 226, [0028]) and said clients in communication with a synchronization client, (Fig. 2: Sync module 228, [0027]) said clients defining a synchronization group; ([0052])

said media clients comprising instructions for execution on a computer for each media client receiving media object content over a network from a content server, rendering said media object content, and playing said media object content in response synchronization client seek time instructions; (Fig. 2: Media server 208 provides streaming media to media playback devices 204 where it is rendered and output to display 234, [0028].)

said synchronization client periodically requesting a timestamp from the synchronization server; (Fig. 2: A synchronization request is transmitted to the sync controller 216 after passage of a predetermined amount of time or in response to certain events, [0034], [0035].)

said synchronization client comprising instructions for execution on a computer to calculate a time lag and provide seek time instructions to said media clients for a media object being played; (Fig. 2: Buffer 222 is adjusted to output specific media at the coordinated playback time tpb adjusted by the sync modules 228 using the playback latency, [0029], [0045].)

said time lag being calculated by utilizing the differences between a plurality of timestamps received from the synchronization server and a plurality of timestamps calculated on the synchronization client; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

said synchronization server comprising instructions for execution on a computer, said synchronization server responding to the synchronization client queries with internal clock value as a timestamp for a target time reference within said media object content for the synchronization group; (Fig. 2: Sync controller 216 determines reference time stamps and transmits the reference timestamps to sync modules 228, [0042].)

and wherein said synchronization server does not send the timestamp to the synchronization client with said media object content; (Fig. 2: Sync controller 216 calculates the coordinated playback time tpb using playback latencies and transmits the coordinated playback time tpb to the sync modules 228 separately from the media stream, [0043]-[0045].) and

wherein said synchronization group receives related media object content. ([0021])

However, Crowe does not explicitly teach a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes.

In an analogous art, Madison, which discloses a system for media distribution, clearly teaches a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes. (Fig. 4: CDN 475 distributes video segments to client devices 400, col. 17 lines 40-42, col. 18 lines 24-34.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe by a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes, as taught by Madison, to achieve the predictable result of distributing media content.

Consider claim 30, Crowe combined with Madison clearly teaches said media object content received by said media client within said synchronization group is non-identical to media object content received by another media client within said synchronization group. (Adaptive bitrate streaming provides the video segments in different bitrates to different clients, col. 2 lines 54-59, col. 16 lines 36-48 Madison.)

Consider claim 31, Crowe combined with Madison clearly teaches said target time reference is transmitted as a time delta from a previously provided clock value. (Coordinated playback time tpb = ∆target + t0’, [0043] Crowe.)

Consider claim 32, Crowe combined with Madison clearly teaches the speed of the media playback is incrementally adjusted to reach the target time reference. (col. 9 lines 44-49, col. 12 lines 36-57 Madison)

Consider claim 34, Crowe combined with Madison clearly teaches said time lag is further adjusted by the buffer- time in retrieving said media object content. (Additional time value includes variations in buffers, [0043] Crowe.)

Consider claim 35, Crowe clearly teaches a computer program product encoded on a non-transitory, tangible storage medium, the product comprising computer readable instructions for causing one or more processors to perform operations comprising media object playback, (Fig. 8, [0017], [0086]) said computer program product comprising: 

providing a plurality of clients, (Fig. 2: Media processors 204) said clients comprising a media client (Fig. 2: Decoder 220, Buffer 222, Video module 224, audio module 226, [0028]) and said clients in communication with a synchronization client, (Fig. 2: Sync module 228, [0027]) said clients defining a synchronization group; ([0052])

said media clients comprising instructions for execution on a computer for each media client receiving media object content over a network from a content server, rendering said media object content, and playing said media object content in response synchronization client seek time instructions; (Fig. 2: Media server 208 provides streaming media to media playback devices 204 where it is rendered and output to display 234, [0028].)

said synchronization client periodically requesting a timestamp from the synchronization server; (Fig. 2: A synchronization request is transmitted to the sync controller 216 after passage of a predetermined amount of time or in response to certain events, [0034], [0035].)

said synchronization client comprising instructions for execution on a computer to calculate a time lag and provide seek time instructions to said media clients for a media object being played; (Fig. 2: Buffer 222 is adjusted to output specific media at the coordinated playback time tpb adjusted by the sync modules 228 using the playback latency, [0029], [0045].)

said time lag being calculated by utilizing the differences between a plurality of timestamps received from the synchronization server and a plurality of timestamps calculated on the synchronization client; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

said synchronization server comprising instructions for execution on a computer, said synchronization server responding to the synchronization client queries with internal clock value as a timestamp for a target time reference within said media object content for the synchronization group; (Fig. 2: Sync controller 216 determines reference time stamps and transmits the reference timestamps to sync modules 228, [0042].)

and wherein said synchronization server does not send the timestamp to the synchronization client with said media object content; (Fig. 2: Sync controller 216 calculates the coordinated playback time tpb using playback latencies and transmits the coordinated playback time tpb to the sync modules 228 separately from the media stream, [0043]-[0045].) and

wherein said synchronization group receives related media object content. ([0021])

However, Crowe does not explicitly teach a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes.

In an analogous art, Madison, which discloses a system for media distribution, clearly teaches a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes. (Fig. 4: CDN 475 distributes video segments to client devices 400, col. 17 lines 40-42, col. 18 lines 24-34.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe by a plurality of content servers wherein said plurality of content servers comprise instructions for execution on a computer for storing and providing media object content over a network and said content servers comprise nodes within a content distribution network comprising a plurality of nodes, as taught by Madison, to achieve the predictable result of distributing media content.

Consider claim 37, Crowe combined with Madison clearly teaches said target time reference is transmitted as a time-delta from a previously provided timestamp. (Coordinated playback time tpb = ∆target + t0’, [0043] Crowe.)

Consider claim 38, Crowe combined with Madison clearly teaches the speed of the media playback is incrementally adjusted to reach the target time reference. (col. 9 lines 44-49, col. 12 lines 36-57 Madison)

Consider claim 40, Crowe combined with Madison clearly teaches said time lag is further adjusted by the buffer-time in retrieving said media object content. (Additional time value includes variations in buffers, [0043] Crowe.)

Claims 26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2015/0120953) in view of Madison et al. (US 10,536,741) in view of Slutsky et al. (US 2019/0238911), herein Slutsky.
Consider claim 26, Crowe combined with Madison clearly teaches said time lag.

However, Crowe combined with Madison does not explicitly teach said time lag is calculated as an average of recent said timestamp differences.

In an analogous art, Slutsky, which discloses a system for media distribution, clearly teaches said time lag is calculated as an average of recent said timestamp differences. (Average latency, [0041], equation 2)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe combined with Madison by said time lag is calculated as an average of recent said timestamp differences, as taught by Slutsky, for the benefit of reducing large fluctuations in the values used for the relative lag.
	
Consider claim 33, Crowe combined with Madison and Slutsky clearly teaches said time lag is calculated as an average of recent said timestamp differences. (Average latency, [0041], equation 2 Slutsky)

Consider claim 39, Crowe combined with Madison and Slutsky clearly teaches said time lag is calculated as an average of recent said timestamp differences. (Average latency, [0041], equation 2 Slutsky)

Allowable Subject Matter
Claims 22, 29 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425